                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                               1:17-cv-350-MOC-WCM

MARY MARTIN,                        )
                                    )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )
                                    )                         ORDER
                                    )
NAKISHA GARRETT, et al.,            )
                                    )
            Defendants.             )
____________________________________)


       THIS MATTER is before the Court following receipt of a tolling agreement at issue in

this case submitted by Defendant Wally Wazan following a hearing by this Court. (Doc. No. 58-

1). Before ruling on Defendant’s motion to dismiss, the Court shall give the parties ten days

from entry of this Order in which to brief the issue of the legal effect of the tolling agreement as

to Plaintiff’s claims against Defendant Wally Wazan in his individual capacity, including

through submission of an affidavit by Wazan attesting to his knowledge or lack thereof of the

tolling agreement when it was entered.

       IT IS SO ORDERED.


 Signed: September 3, 2019
